Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No. 10,321,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KEITH M LIM on 08/08/2022.

Claim 2 should be amended as follow:
2. (Currently Amended) The system according to claim 1, further including a memory and audio characteristics corresponding to known physiological condition, said memory storing the audio characteristics corresponding to the known physiological condition 

Claim 3 should be amended as follow:
3. (Previously Presented) The system according to claim 2, wherein said processor determines whether said determined audio characteristics corresponds to at least one known physiological condition by comparing said determined audio characteristics corresponding to each selected one of body surface locations of interest with said stored audio characteristics corresponding to the known physiological condition 

Claim 4 should be amended as follow:
4. (Previously Presented) The system according to claim 2, wherein said processor determines whether said determined audio characteristics corresponds to at least one known physiological condition by comparing the audio characteristics corresponding to each body surface locations of interest with the audio characteristics corresponding to other ones of selected body surface locations of interest.

Claim 6 should be amended as follow:
6. (Currently Amended) The system according to claim 5, wherein said audio reproduction subsystem is a three-dimension audio reproduction system configured to reproduce sound corresponding to said audio characteristics, which the user hears as originating from a source of the reproduced sound.

Claim 10 should be amended as follow:
10. (Currently Amended) The system according to claim 1, wherein said processor further includes a motion compensator, said motion compensator is configured to compensate for speckle pattern corresponding to a relative motion between said imager and each of said body surface locations.

Claim 13 should be amended as follow:
13. (Currently Amended) The system according to claim, 12 further including a user interface, said user interface including said display and a user selector, said selector 

Claim 15 should be amended as follow:
15. (Currently Amended) A method for simultaneously detecting audio characteristics within a user’s body, over multiple body surface locations, the method comprising the procedures of:
directing at least one coherent light beam toward said body surface locations, said at least one coherent light beam impinging on said body surface locations;
acquiring a plurality of defocused images reflected said coherent light from 
determining an in-image displacement over time in each of a plurality of regional speckle patterns, wherein each one of said regional speckle patterns being at least a portion of a respective one of said at least one speckle pattern and each one of said regional speckle patterns being associated with a respective one of said body surface locations; and determining the audio characteristics originating from within the body at each of said body surface locations according to the in-image displacement over time in s.

Claim 19 should be amended as follow:
19. (Currently Amended) The method according to claim 15, further including the step of compensating 

Claim 21 should be amended as follow:
21. (Currently Amended) The method according to claim 15, wherein said body surface locations correspond to regions of interest and where said regions of interest are one of a thorax and an abdomen.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Zalevsky et al (2010/0226543) and/or Iwasaki et al (US 10,627,519) teaches a system for detecting audio characteristics within a user’s body, comprising: a coherent light source directing at least one coherent light beam toward said body surface location, said at least one coherent light; an imager, acquiring a plurality of defocused images, each image being of reflections of said at least one coherent light beam from said body surface location, each image including at least one speckle pattern.
The prior art does not teach, disclose and/or fairly suggest a directing coherent light beam over multiple body surfaces to simultaneously detect audio characteristics of the multiple body surfaces, and wherein each speckle pattern corresponding to a respective one of said at least one coherent light beam; a processor determining in-image displacements over time of each of a plurality of regional speckle patterns according to said acquired images, each one of said regional speckle patterns being at least a portion of a respective one of said at least one speckle pattern, each one of said regional speckle patterns being associated with a respective different one of said body surface locations, said processor determining said audio characteristics according to said in-image displacements over time of said regional speckle patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791